Exhibit 10.1

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (“Agreement”) is made and entered into as of
immediately prior to January 1, 2009 by and between S&T Bancorp, Inc. (the
“Company”) and Todd Brice (the “Executive”).

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company has determined that the
Executive’s service to the Company is important to the continued success of the
Company and S&T Bank (the “Bank”);

WHEREAS, the Executive has previously executed a severance agreement with the
Company as of January 1, 2007 (the “Prior Agreement”);

WHEREAS, the Company wishes to restate the Prior Agreement to reflect recent tax
law changes relating to deferred compensation and to make such other changes as
are provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated, unless the context clearly indicates otherwise:

1.1 Affiliate. “Affiliate” means (a) any person, other than a natural person,
who, with respect to the Company, is an “affiliate” as defined in Rule 405 under
the Securities Act of 1933, as amended, or any successor rule, or (b) any entity
more than twenty-five percent (25%) of the common stock or other equity interest
of which is owned or controlled by the Company, either directly or indirectly.

1.2 Anticipated Change in Control. “Anticipated Change in Control” means any set
of circumstances that, as determined by resolution adopted by the Committee in
its sole discretion, poses a real, substantial and immediate probability of
leading to a Change in Control. The occurrence of an Anticipated Change in
Control shall be treated as and shall have the same effect as an occurrence of a
Change in Control for purposes of this Agreement.

1.3 Bank. “Bank” means S&T Bank, a Pennsylvania state-chartered bank and
wholly-owned subsidiary of the Company.

1.4 Change In Control. “Change in Control” means the occurrence of any of the
following:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above), other than a pension,
profit-sharing or other employee benefit plan established by the Company or the
Bank, is or becomes the



--------------------------------------------------------------------------------

“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act in effect as
of the date first written above), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities;

(b) During any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least a majority of the
directors then in office who were directors at the beginning of the period;

(c) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;

(d) The stockholders of the Company or the Board of Directors of the Company or
of the Bank approve a plan of complete liquidation or an agreement for the sale
of or disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s or the Bank’s assets;

(e) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above) shall have commenced a
bona fide tender or exchange offer to purchase shares of common stock of the
Company such that upon consummation of such offer such person would own or
control 25% or more of the outstanding shares of common stock of the Company;

(f) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above) shall have filed an
application or notice with any federal or state regulatory agency for clearance
or approval to (i) merge or consolidate, or enter into any similar transaction,
with the Company or the Bank, (ii) purchase, lease or otherwise acquire all or
substantially all of the assets of the Company or the Bank or (iii) purchase or
otherwise acquire (including by way of merger, consolidation, share exchange or
any similar transaction) securities representing 25% or more of the voting power
of the Company or the Bank; or

(g) Any other event that constitutes a change in control of a nature that would
be required to be reported by the Company in response to Item 6(e) of Schedule
14A of Regulation 14A promulgated under the Exchange Act or any successor
provision (whether or not the Company then in subject to the requirements of the
Exchange Act).

A Change in Control shall exclude:

(i) A public stock offering by the Company; or



--------------------------------------------------------------------------------

(ii) A convertible debt offering by the Company.

1.5 Committee. “Committee” means the Compensation Committee of the Board of
Directors of the Company or any successor committee thereto.

1.6 Company. “Company” means S&T Bancorp, Inc., a Pennsylvania corporation. If
the Executive is or becomes employed by an Affiliate of S&T Bancorp, Inc., the
“Company” shall be deemed to refer to the Affiliate thereof by which the
Executive is employed, except for purposes of the definition of “Change in
Control.” In such case, references to payments, benefits, privileges or other
rights to be accorded by the “Company” shall be deemed to refer to such
payments, benefits, privileges or other rights to be accorded by the Affiliate
affected by the provisions hereof. Such payments, benefits, privileges or other
rights shall be paid and awarded by the Company or such Affiliate as determined
by the Company and such Affiliate, but if not promptly paid or awarded by such
Affiliate they shall be paid or awarded by the Company.

1.7 Disability. “Disability” shall have the meaning given such term in any
long-term disability plan of the Company as from time to time in effect or, in
the event of the termination of such plan, in any successor plan, or, in the
absence of a successor plan, in such plan as last in effect prior to its
termination.

1.8 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended, or any successor statute.

1.9 Good Reason. “Good Reason” means any of the following which occurs without
the Executive’s consent after a Change in Control:

(a) The material diminution of the Executive’s duties, authority or
responsibility, or any material change in the geographic location at which the
Executive must perform services (in this case, a material change means any
location more than forty 40 land-miles from the location prior to the Change in
Control);

(b) A material breach by the Company of Sections 5 or 6.1 of this Agreement; or

(c) A material diminution in the Executive’s base salary (in this case, a
material diminution means a reduction of more than ten percent (10%) in the
Executive’s annual base salary).

The Executive must provide written notice to the Company within 90 days of the
initial existence of a condition set forth in this Section 1.9 and the Company
shall have 30 days after receipt of any such notice to remedy the condition. If
the Company timely remedies such condition, such condition shall not constitute
Good Reason. The Executive may not terminate the Executive’s employment
hereunder for Good Reason more than six months after the initial existence of
one (or more) of the conditions set forth in this Section 1.9 which constitutes
Good Reason. If an event (the “First Event”) occurs that would have constituted
Good Reason (without regard to all notice and cure provisions) under any of
clauses (a), (b), (c) or (d) above but for the Executive’s consent to the
occurrence of the First Event, each such clause under which the First Event
would have constituted Good Reason shall thereafter become inoperative such that
no future event described in such clause shall constitute Good Reason whether or
not Executive consents.



--------------------------------------------------------------------------------

1.10 Termination for Cause. “Termination for Cause” means termination of the
employment of the Executive at any age because of:

(a) Failure to substantially perform employment duties (other than by reason of
Disability), after reasonable demand for substantial performance has been
delivered by the Company specifically identifying the manner in which the
Company believes the Executive has not performed the Executive’s duties;

(b) Willfully engaging in conduct that demonstrably results in material injury
to the Company;

(c) Personal dishonesty or breach of fiduciary duty to the Company that in
either case results or was intended to result in personal profit to the
Executive at the expense of the Company; or

(d) Willful violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment or supervisory agreement, which violation demonstrably results
in material injury to the Company.

1.11 Triggering Event. “Triggering Event” means:

(a) Except as provided in subsection (b) of this Section 1.11,

(i) any involuntary termination of the Executive’s employment by the Company
within 6 months preceding a Change in Control without the Executive’s express
written consent;

(ii) any involuntary termination of the Executive’s employment by the Company
within three years following a Change in Control without the Executive’s express
written consent; or

(iii) any termination of the Executive’s employment by the Executive for Good
Reason within three years following a Change in Control.

(b) The following circumstances shall not constitute a Triggering Event within
the meaning of this Section:

(i) Termination of the Executive’s employment by reason of Executive’s death;

(ii) Termination of the Executive’s employment as a result of Disability;

(iii) Termination of the Executive’s employment for Cause; or



--------------------------------------------------------------------------------

(iv) Voluntary termination of employment by the Executive other than for Good
Reason.

2. Benefits Upon Occurrence of Triggering Event.

2.1 If a Triggering Event occurs, then in lieu of any further salary payment to
the Executive for periods subsequent to the date of termination, the Company
shall pay as severance to the Executive, in a lump sum and in cash, an amount
equal to 300% of the Executive’s annual base salary as in effect immediately
preceding the earlier of the date of the Change in Control or the date of the
Executive’s termination of employment. For purposes of this Agreement, the
Executive’s annual base salary shall mean the stated annual base salary
(excluding bonuses, benefits under any benefit plan, incentive compensation,
compensation paid in stock, and other fringe benefits) payable to the Executive
for services rendered to the Company. The lump sum payment provided for by this
Section 2.1 shall be paid no later than 10 business days following the later of
(i) the date of the Executive’s termination of employment or (ii) the date of
the Change in Control.

2.2 If a Triggering Event occurs, for the three-year period immediately
following the Executive’s termination of employment (the “3-Year Period”), the
Company shall provide the Executive with health insurance coverage that is
substantially similar in all material respects to the coverage the Executive was
receiving immediately prior to the date of the Executive’s termination of
employment.

(a) With respect to a Triggering Event described in Section 1.11(a)(i), for the
period immediately following the Executive’s termination of employment through
the date of a Change in Control, the Executive shall be able to elect COBRA
continuation coverage at the Executive’s expense under the Company’s group
health plan. Provided a Change in Control occurs within six months following the
Executive’s termination of employment, the Company shall pay to the Executive a
lump sum cash payment equal to the amount paid by the Executive pursuant to this
Section 2.2(a) for COBRA continuation coverage (plus an additional amount to
account for income taxes imposed on such lump sum payment and this tax gross-up
provision assuming an effective tax rate of 39%) no later than 10 days following
the occurrence of a Change in Control. For the remainder of the 3-Year Period,
the Company shall provide the required health insurance coverage through one or
more third party insurance policies or shall pay or reimburse the Executive for
the cost of individual health insurance coverage for the Executive and the
Executive’s eligible dependents, provided that such coverage shall in all events
qualify as an “accident or health plan” under Sections 105 or 106 of the Code.

(b) With respect to a Triggering Event described in Sections 1.11(a)(ii) and
(iii), the Company shall provide the required health insurance coverage through
one or more third party insurance policies or shall pay or reimburse the
Executive for the cost of individual health insurance coverage for the Executive
and the Executive’s eligible dependents, provided that such coverage shall in
all events qualify as an “accident or health plan” under Sections 105 or 106 of
the Code.



--------------------------------------------------------------------------------

2.3 If a Triggering Event occurs, for the 3-Year Period, the Company shall
provide the Executive with life insurance coverage that is substantially similar
in all material respects to the coverage the Executive was receiving immediately
prior to the date of the Executive’s termination of employment, provided that
the life insurance provided in one year shall not affect the life insurance
provided in any other year. During the 3-Year Period, the Executive shall pay
employee premiums for such life insurance coverage at the rate the Executive was
paying immediately prior to termination.

(a) With respect to a Triggering Event described in Section 1.11(a)(i), in the
event a Change in Control does not occur within six months following the
Executive’s termination of employment, the Executive shall be required to pay to
the Company the total amount of the employer portion of the premiums paid for
the continued life insurance coverage during the six months following the
Executive’s termination of employment no later than 30 days following the
expiration of the relevant six month period.

(b) In the event that any coverage under this Section 2.3 must be delayed
pursuant to the six-month delay rule under Section 409A of the Code (described
below), the Executive shall be required to pay the full cost for such coverage
during the delay period immediately following the Executive’s termination of
employment such that the coverage provided during the delay period is not
subject to U.S. federal tax. In such case, on the first day of the seventh month
following the Executive’s termination of employment, the Company shall pay the
Executive a lump sum cash payment equal to the amount paid by the Executive for
such life insurance coverage during the delay, minus the amount of employee
premiums the Executive would have otherwise paid for the life insurance
notwithstanding the application of the six-month delay. Beginning on the first
day of the seventh month, and for the remainder of the period during which the
Executive is entitled to the life insurance coverage under the terms of this
Agreement, the Company shall resume paying the employer paid portion of the
premium for the life insurance.

2.4 Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed.

2.5 Benefits described under Section 2.1 through 2.3 of this Agreement will not
be included as additional compensation or service for the purpose of determining
qualified or nonqualified retirement benefits under any program sponsored by the
Company.

3. Vesting or Payment of Benefits. Upon the occurrence of a Change in Control,
all stock options, stock appreciation rights, and shares of restricted stock
previously awarded to the Executive, to the extent not previously forfeited,
shall fully vest.

4. Termination of Agreement or Benefits. All obligations of the Company under
this Agreement shall terminate upon Executive’s death except with respect to
benefits that were payable prior to Executive’s death and benefits that by their
terms provide for continuation of payments to survivors of the Executive.



--------------------------------------------------------------------------------

5. Benefits Following a Change in Control.

5.1 Following a Change in Control, the Company or its successor shall provide
the Executive with benefits substantially similar to those enjoyed by the
Executive under any of the Company’s pension, life insurance, medical, health
and accident, disability or other welfare plans, but not including any incentive
or equity-based compensation plans in which the Executive was participating at
the time of the Change in Control, unless the nature of the change in benefit
levels is consistent with changes to benefits levels provided to employees at
the same or equivalent level or title as the Executive.

5.2 Following a Change in Control, the Company or its successor shall provide
the Executive with the number of paid vacation days to which the Executive is
entitled to on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of a Change in
Control.

6. Miscellaneous.

6.1 Binding Effect. This Agreement shall be binding upon any successor or
successors of the Company due to a Change in Control or otherwise.

6.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed entirely within such jurisdiction, except to
the extent that federal law may be applicable.

6.3 Partial Invalidity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

6.4 No Effect on Other Rights. The payment or obligation to pay any monies, or
granting of any rights or privileges to Executive as provided in this Agreement
shall not be in lieu or derogation of the rights and privileges that Executive
now has under any benefit plan or program presently outstanding.

6.5 No Right to Continued Employment. Nothing in this Agreement shall be
construed as giving Executive the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge the Executive
at any time and for any lawful reason, subject in all cases to the terms of this
Agreement.

6.6 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereunder and supersedes
all prior arrangements or understandings with respect thereto, written or oral.
No agreements or representations, oral or otherwise, expressed or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

6.7 Modifications; Waivers. Subject to Section 10.1, no provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Executive and the Company, except
that the terms of this Agreement may be terminated or amended by the Company and
the Executive at any time prior the occurrence of a Change in Control. No waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.



--------------------------------------------------------------------------------

6.8 No Mitigation. The Company agrees that if a Triggering Event occurs, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to this
Agreement. Moreover, the amount of any payment or benefit provided for under
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

6.9 No Assignment of Benefits. Except as otherwise provided herein or by law, no
right or interest of any Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of the Executive under this
Agreement shall be liable for, or subject to, any obligation or liability of
such Executive.

6.10 Payment of Benefits Upon Death of Executive. This agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder (other than amounts which by their terms,
terminate upon the death of the Executive) if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.

6.11 Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person or by
overnight courier or if mailed by United States registered mail, return receipt
requested, postage prepaid, to the following addresses:

If to the Company:

S&T Bancorp, Inc.

800 Philadelphia Street

Indiana, Pennsylvania 15701

Attention: Chairman

If to Executive:

Todd Brice

124 Nicola Lane

Indiana, PA 15701



--------------------------------------------------------------------------------

Either party may change its address for notices by written notice to the other
party in accordance with this Section 5.11.

6.12 Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.

6.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

7. Non-Compete.

7.1 During the Executive’s employment and during the one-year period after
(i) the Executive ceases to be employed by the Company and (ii) the Executive
receives or begins to receive benefits under Section 2 of this Agreement, the
Executive agrees that:

(a) The Executive shall not directly or knowingly and intentionally through
another party recruit, induce, solicit or assist any other Person in recruiting,
inducing or soliciting any other employee of the Company to leave such
employment;

(b) The Executive shall not compete or personally solicit, induce or assist any
other person in soliciting or inducing any customer of the Company to terminate
its business with the Company or Affiliate or to commence its business with a
competing entity.

7.2 The Executive agrees and consents that if the Executive commits any breach
or threatens to commit a breach of a covenant under this Section 7, the Company
will be entitled to enforce its rights under this Agreement to recover damages
and costs (including reasonable attorneys’ fees) caused by any breach and to
exercise all other rights existing in its favor at law or equity. The parties
hereto agree that money damages will not be an adequate remedy for any breach of
the provisions of this Section 7 and that the Company shall also be entitled to
specific performance and/or other injunctive relief in order to enforce or
prevent any violations (whether anticipatory, continuing or future) of the
provisions of this Section 7. The parties hereto agree and acknowledge that the
Executive’s services to and association with the Company are unique in nature,
that because of the nature of the business in which the Company and its
Affiliates are engaged and because of the nature of the client information and
confidential information to which the Executive has access, the Executive’s
breach of any term or provision of this Section 7 will materially and
irreparably harm the Company. The Executive acknowledges and agrees that:
(i) the purposes of the covenants contained in this Section 7 are to protect the
goodwill and value of the Company and to prevent the Executive from interfering
with the business of the Company and its Affiliates as a result of or following
termination of employment and (ii) the Executive’s agreement to and compliance
with the restrictions contained herein are not burdensome to the Executive in
light of the opportunities that remain open to the Executive despite these
restrictions and, moreover, the Executive has means available for the pursuit of
a livelihood that would not result in a violation of this Section 7.



--------------------------------------------------------------------------------

7.3 In the event that any provisions of this Section 7 are finally determined by
a court of competent jurisdiction to be unenforceable, the Executive and the
Company hereby agree that such court shall have jurisdiction to reform any of
the provisions of this Section 7 so that it is enforceable to the maximum extent
permitted by law, and the parties agree to abide by such court’s determination.
If any of the covenants of this Section 7 are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the rights of the Company to enforce any such
covenant in any other jurisdiction.

8. Not an Excess Parachute Payment.

8.1 Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received by the Executive in connection with a Change in
Control or the termination of the Executive’s employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the “Total Benefits”) would be subject to the excise tax imposed
under IRC Section 4999 (the “Excise Tax”), then the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax. In the event the Total Benefits must be reduced in
order to comply with this Section 8.1, the cash benefits provided in Section 2.1
shall first be reduced (if necessary, to zero), and the non-cash benefits
provided in Sections 2.3, 3, and 2.2 shall next be reduced, in that order so
that no portion of the Total Benefits is subject to the Excise Tax.

9. Term of Agreement.

9.1 The term of this agreement shall begin on January 1, 2009, and end at 11:59
p.m. on December 31, 2011, and shall automatically be extended for an additional
year each December 31 after January 1, 2009, unless either party delivers
written notice of non-renewal to the other party within 90 days prior to the
renewal date; provided, however, that if a Change in Control has occurred during
the original or extended term, the term of the Agreement shall end no earlier
than 36 calendar months after the end of the calendar month in which the Change
in Control occurs.

10. Compliance with Code Section 409A.

10.1 This Agreement is intended to comply with the requirements of Code
Section 409A (including the exceptions thereto), to the extent applicable, and
the Company shall administer and interpret this Agreement in accordance with
such requirements. Notwithstanding any other provision hereof, if any provision
of this Agreement conflicts with the requirements of Code Section 409A, the
requirements of Code Section 409A shall supersede any such provision. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the Executive by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

10.2 Notwithstanding anything to the contrary herein, if a payment or benefit
under this Agreement is due to a “separation from service” for purposes of the
rules under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and the Executive is determined to be a “specified
employee” (as determined under Treas. Reg. § 1.409A-1(i) and the related Company
procedures), such payment or benefit shall, to the extent necessary to comply
with the requirements of Section 409A of the Code, be made or provided on the
later of the date specified by the other provisions of this Agreement or the
date that is six months after the date of the Executive’s separation from
service (or, if earlier, the date of the Executive’s death).



--------------------------------------------------------------------------------

10.3 To the extent permitted under Section 409A of the Code, the continued life
insurance benefits shall not constitute deferred compensation subject to
Section 409A to the extent such benefits, determined by date order, do not
exceed the maximum amount allowed under the “two times” rule of Treas. Reg.
Section 1.409A-1(b)(9)(iii).

10.4 References herein to a termination of employment shall be interpreted to
mean a “separation from service” with the Company within the meaning of
Section 409A of the Code.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the date
and year first above written.

 

S&T BANCORP, INC. By:   /s/ Alan Papernick Name:   Alan Papernick Title:  
Chairman, Compensation Committee Date:   12/31/2008

 

EXECUTIVE: /s/ Todd Brice Name:   Todd Brice Title:   President & CEO Date:  
12/31/2008